Dickinson, President.
The Morris Canal and Banking Company carried on banking business in New-Jersey in pursuance of their charter, and transacted an exchange business in the city of New-York, where they made the loan for the recovery of which this suit is brought. The restraining act (1 R. S. 712, § 6) prohibits the keeping of an office of discount and deposit for the transaction of business; but the making of a single loan, in good faith, cannot be a violation of its provisions. The loan in this case, it is true, may have been disguised for the purpose of evading the statute, and if such was its character a recovery ought to have been defeated. Whether so or not, however, was a question of fact; and, in the absence of *218any exception to the proceedings at the trial on that point, we must intend the case was submitted to the jury under proper instructions from the court. As the jury have found in favor of the validity of the transaction, I think- there is no ground upon which we would be justified in interfering with the judgment of the court below.
Franklin, Senator, also delivered an opinion in favor of affirming the judgment.
On the question being put, “ Shall this judgment be reversed 1” all the members of the court present who heard the argument, voted for affirming.
Judgment affirmed.